DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation for Interview
Examiner believes that an interview might be useful to expedite prosecution of this application and possibly identify allowable subject matter. If Applicant believes that such an interview might be useful, Applicant is kindly invited to contact Examiner to schedule an interview.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 2, 4–8, and 10–32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “[a] spun-bonded nonwoven which is formed at least partially from multi-component fibers formed as segmented pie fibers (1) comprising”. Respectfully, it is unclear which object “comprising” refers to: the nonwoven, the multi-component fibers, or the segmented-pie fibers. The instant claim recites “wherein the first and second plastic components are pie segments having a pie-shaped cross-section”. Respectfully it is unclear whether the claim is covering: (A) just one pie segment for the first plastic component and one pie segment for the second plastic component; or (B) one or more pie segments for each of the first plastic component and the second plastic component. The instant claim recites “at inner segment boundaries (4) of the pie segments”. Here it is unclear which pie segment is being referred to. The instant claim recites “the fiber length of the multi-component fiber”. Here it is unclear which multi-component fiber is being referred to. For at least these reasons, claim 1 appears to be indefinite. In addition, 
Claim 2 recites “the multi-component segmented pie fiber”. It is unclear which multi-component fiber is being referred to.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773